DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/19/2022 has been entered. Claims 1, 4-5 and 7-8 have been amended. Claim 6 has been cancelled. Claims 1-5 and 7-8 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 03/15/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 has been considered by the examiner.
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (JP 2019-116196 A).
Figures:  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Nakajima teaches a pneumatic tire 1 comprising a land portion 4 provided in a tread portion 2, the land portion including a muffling means 5 having a sipe 8 – (construed as a recess recessed inward in a tire radial direction) and a communication groove 14 – (construed as a connection groove that connects the sipe/recess) to a circumferentially extending main groove 3 – (construed as a longitudinal groove extending in a tire circumferential direction).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The sipe/recess includes a plurality of sides on the ground contacting surface of the tread – (corresponds to three or more sides defining an opening that opens to a ground contact surface of the land portion and forming a polygon). And includes a plurality of side surfaces that radially extend into the thickness of the tread – ( corresponds to three or more side surface portions defined by the sides and line segments connecting respective vertexes of the sides to a bottom point provided on an inner side of the ground contact surface in the tire radial direction, and formed so as to approach the bottom point as the side surface portions extend inward in the tire radial direction from the ground contact surface). And further includes having the communication/connection groove extend in a tire width direction to one of the sides in parallel with another of the sides, and extends in the tire width direction along one of the line segments from the one of the sides to another of the line segments including the bottom point. 
[AltContent: textbox (extends in the tire width direction along one of the line segments from the one of the sides to another of the line segments including the bottom point)][AltContent: arrow][AltContent: textbox (Parallel with a side)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 4-5, 7, Nakajima further discloses the land portion is a block defined by the longitudinal groove extending in the tire circumferential direction and a lateral groove extending in the tire width direction, the block includes one or more recesses each including the recess, and a ratio of a projected area of the one or more recesses on the ground contact surface to a projected area of the block on the ground contact surface is 5% or more and 20% or less – see below;

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The land portion is a rib defined by two longitudinal grooves including the longitudinal groove and extending in the tire circumferential direction, the rib includes one or more recesses each including the recess, and a ratio of a projected area of the one or more recesses on the ground contact surface to a projected area of the rib on the ground contact surface is 5% or more and 20% or less – see Figure 1 in discussion of claim 1;
And the connection groove is provided to connect the bottom point to the longitudinal groove – see below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 2-3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Nakajima does not disclose or reasonably suggest forming the recess such that the recess is formed in a polygonal triangular pyramid shape in which the side surface portions are inclined surfaces; or where the connection groove includes a bottom surface portion and side surface portions on both sides, and one of the side surface portions in the connection groove forms an acute angle with the longitudinal groove and is provided with an inclined surface that inclines as the inclined surface extends inward in the tire radial direction from the ground contact surface; as instantly claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749